DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to Claim 5, “wherein the first valve and the second valve are included in a multi-way valve” is indefinite.  A multi-way valve can perform the function of multiple valves but is still a single valve.   Claim 1 recites two distinct valves.  It is unclear if one or two valves are being claimed.  In order to expedite prosecution the examiner will reject claim 1 as having two valves, and claim 5 as having a multi-way valve.  

The following is a quotation of 35 U.S.C. 112(d):
	(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall 	contain a reference to a claim previously set forth and then specify a further limitation of the subject 	matter claimed. A claim in dependent form shall be construed to incorporate by reference all the 	limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
	Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in 	dependent form shall contain a reference to a claim previously set forth and then specify a further 	limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate 	by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 requires two valves while dependent claim 5 have a single valve.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7-10 and 14-18 are rejected under 35 U.S.C. 102(a)(1) &(a)(2) as being anticipated by Reinecke et al. (U.S. Patent No. 2,972,246, hereinafter Reinecke). 
	With respect to Claim 1, Reinecke discloses [see fig 1 unless otherwise noted] a gas-analysis system, comprising: a first valve [16] between a sample-gas line [17] and a sample-gas outlet [vent near 27], the first valve configured to either allow or prevent gas movement between the sample-gas line and the sample-gas outlet; a gas-measurement device [27] operatively coupled to a testing-gas line [26]; and a second valve [24] between the sample-gas line, a flushing-gas inlet, and the testing-gas line, the second valve configured to allow gas movement from one of the sample-gas line or the flushing-gas inlet to the testing-gas line.  Note the selector valves 16 and 24 switch between different inputs and outputs.
	With respect to Claim 7, Reinecke discloses further comprising a flushing-gas source [while not explicit, the purge gas that enters 25 to flush the fluid lines must come from a source] operatively coupled to the flushing-gas inlet, the flushing-gas source including a flushing gas within the flushing-gas source.
	With respect to Claim 8, Reinecke discloses further comprising a control system, the control system configured to control operation of the first valve and the second valve to configure the gas-analysis system into modes of operation, the modes of operation comprising: a testing mode wherein the first valve prevents gas movement between the sample-gas line and the sample-gas outlet and the second valve allows gas movement from the sample-gas line to the testing-gas line and prevents gas movement from the flushing-gas inlet to the testing-gas line; and a flushing mode wherein the first valve allows gas movement between the sample-gas line and the sample-gas outlet and the second valve allows gas movement from the flushing-gas inlet to the testing-gas line and prevents gas movement from the sample-gas line to the testing-gas line.  The circuit in figure 4 is the control system for operating the selector valves, see columns 5-7 for details.
	With respect to Claim 9, Reinecke discloses that the control system is configured to: configure the gas-analysis system into the testing mode to provide a first sample gas at the gas-measurement device; instruct the gas-measurement device to analyze the first sample gas; configure the gas-analysis system into the flushing mode to flush the first sample gas through the gas-measurement device; configure the gas-analysis system into the testing mode to provide a second sample gas at the gas-measurement device; and instruct the gas-measurement device to analyze the second sample gas.  See column 3, lines 1-41, lines 40-41 show 6 complete sample analyses.  
	With respect to Claim 10, Reinecke discloses a method for analyzing sample gases at a gas chromatograph, the method comprising: at a first time: allowing a first sample gas to move from a sample-gas line [17] to a gas chromatograph [columns 10-15]; preventing a flushing gas from moving from a flushing-gas inlet [where 25 enters 24] to the gas chromatograph; and analyzing [at 27] the first sample gas at the gas chromatograph; at a second time: preventing the first sample gas from moving from the sample-gas line to the gas chromatograph; and allowing the flushing gas to move from the flushing-gas inlet to the gas chromatograph; and at a third time: allowing a second sample gas to move from the sample-gas line to the gas chromatograph; preventing the flushing gas from moving from the flushing-gas inlet to the gas chromatograph; and analyzing the second sample gas at the gas chromatograph.  Column 3, lines 1-41 describe six cycles of sample analysis with flushing therebetween.
	With respect to Claim 14, Reinecke discloses the third time follows the second time by a duration of time to allow the first sample gas to be flushed through the gas chromatograph by the flushing gas.  Column 2, line 71-coloumn 3, lines 5 describes flushing time period.
	With respect to Claim 15, Reinecke discloses further comprising, at the second time, pumping the flushing gas from the flushing-gas inlet to the gas chromatograph.  Column 2, line 71-coloumn 3, lines 5 describes flushing the chromatograph columns.
	With respect to Claim 16, Reinecke discloses further comprising, at the second time, venting the sample gas into the air.  See vents on 27 and 23.
	With respect to Claim 17, Reinecke discloses allowing the first sample gas to move from the sample- gas line to the gas chromatograph and preventing the flushing gas from moving from the flushing- gas inlet to the gas chromatograph at the first time comprises: coupling the sample-gas line to a testing-gas line through a valve, the testing-gas line operatively coupled to the gas chromatograph, the valve positioned between the sample-gas line, the flushing-gas inlet, and the testing-gas line; and decoupling the flushing-gas inlet from the testing-gas line at the valve, and wherein preventing the first sample gas from moving from the sample-gas line to the gas chromatograph and allowing the flushing gas to move from the flushing-gas inlet to the testing- gas line at the second time comprises: coupling the flushing-gas inlet to the testing-gas line through the valve; and decoupling the sample-gas line from the testing-gas line at the valve.  Figs 3a-3c and columns 3-4 describe how the rotary valve interconnects function.  
	With respect to Claim 18, Reinecke discloses further comprising, at the second time, allowing the first sample gas to move from the sample-gas line to a sample-gas outlet through a valve, the valve positioned between the sample-gas line and the sample-gas outlet, wherein allowing the first sample gas to move from the sample-gas line to the gas chromatograph at the first time further comprises decoupling the sample-gas line from the sample-gas outlet at the valve.  Figs 3a-3c and columns 3-4 describe how the rotary valve interconnects function.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Reinecke in view of McCollum et al. (U.S. Patent No. 3,948,754).
	With respect to Claim 2, Reinecke discloses a gas-analysis system that is capable of use above-ground (column 1, line 16).
	Reinecke does not disclose that the gas-analysis system further comprising a gas-extraction unit operatively coupled to the sample-gas line, the gas-extraction unit configured to obtain a sample gas from drilling mud above-ground.
	Although not explicit, Reinecke’s sample must come from somewhere.  Column 1, line 16 indicates laboratory or industrial use.  Whatever mechanism is used to extract the gas sample and provide said sample to 17 can be considered a gas extraction unit.
	McCollum shows an example of using gas chromatography to analysis a sample gas from drilling mud above-ground, See column 11, lines 17-25. 
	Reinecke gas chromatograph can be used for any desired industrial use.  McCollumn shows a desire to analyze a sample gas from drilling mud above-ground for the oil industry.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Reinecke’s gas chromatograph to analyze a sample gas from drilling mud above-ground for the oil industry.
	With respect to Claim 4, Reinecke discloses a gas-analysis system.
	Reinecke does not disclose that the gas-analysis system further comprising a gas-capture unit operatively coupled to the sample-gas line, the gas-extraction unit configured to obtain a sample gas from production operations.
	Although not explicit, Reinecke’s sample must come from somewhere.  Column 1, line 16 indicates laboratory or industrial use.  Whatever mechanism is used to capture the gas sample and provide said sample to 17 can be considered a gas capture unit.
	McCollum shows an example of using gas chromatography to analyze a sample gas from a production line from drilling mud above-ground, See column 11, lines 17-25. 
	Reinecke gas chromatograph can be used for any desired industrial use.  McCollumn shows a desire to analyze a sample gas from drilling mud for the oil industry.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Reinecke’s gas chromatograph to analyze a sample gas from a production line from drilling mud for the oil industry.
	With respect to Claim 11, Reinecke discloses, prior to the first time, obtaining the first sample gas from above ground, see column 1, line 16.
	McCollum shows an example of using gas chromatography to analysis a sample gas from drilling mud above-ground, See column 11, lines 17-25. 
	Reinecke gas chromatograph can be used for any desired industrial use.  McCollumn shows a desire to analyze a sample gas from drilling mud above-ground for the oil industry.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Reinecke’s gas chromatograph to analyze a sample gas from drilling mud above-ground for the oil industry.
	With respect to Claim 13, Reinecke discloses further comprising, prior to the first time, obtaining the first sample gas
	Reinecke does not disclose that the sample is obtained during production operations.
	McCollum shows an example of using gas chromatography to analyze a sample gas from a production line from drilling mud above-ground, See column 11, lines 17-25. 
	Reinecke gas chromatograph can be used for any desired industrial use.  McCollumn shows a desire to analyze a sample gas from drilling mud for the oil industry.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Reinecke’s gas chromatograph to analyze a sample gas from a production line from drilling mud for the oil industry.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Reinecke in view of Horeth et al. (U.S. Patent No. 3,240,068).
	With respect to Claim 3, Reinecke discloses a gas-analysis system that seems capable of use below ground.
	Reinecke does not disclose that the gas-analysis system further comprising a gas-capture unit operatively coupled to the sample-gas line, the gas-capture unit configured to obtain a sample gas below ground.
	Although not explicit, Reinecke’s sample must come from somewhere.  Column 1, line 16 indicates laboratory or industrial use.  Whatever mechanism is used to extract the gas sample and provide said sample to 17 can be considered a gas capture unit.
	Horeth shows an example of using gas chromatography to analysis a sample gas from drilling mud below-ground, See column 1, lines 10-25. 
	Reinecke gas chromatograph can be used for any desired industrial use.  Horeth shows a desire to analyze a sample gas from drilling mud below-ground for the oil industry.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Reinecke’s gas chromatograph to analyze a sample gas from drilling mud below-ground for the oil industry.
	With respect to Claim 12, Reinecke discloses, prior to the first time, capturing the first sample gas.
	Reinecke does not disclose that the sample gas is captured below ground.
	Although not explicit, Reinecke’s sample must come from somewhere.  Column 1, line 16 indicates laboratory or industrial use.  
	Horeth shows an example of using gas chromatography to analysis a sample gas from drilling mud below-ground, See column 1, lines 10-25. 
	Reinecke gas chromatograph can be used for any desired industrial use.  Horeth shows a desire to analyze a sample gas from drilling mud below-ground for the oil industry.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Reinecke’s gas chromatograph to analyze a sample gas from drilling mud below-ground for the oil industry.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Reinecke in view of Marks. (U.S. Patent No. 2,981,092, hereinafter Marks).
	With respect to Claim 5, Reinecke shows a first [16] and second valve [24] positioned between the sample-gas line, the flushing-gas inlet, the sample-gas outlet, and the testing-gas line.  
	Marks shows a similar gas chromatograph system that achieves the same function of Reinecke’s first and second valve by using a single multi-way valve [10; see fig 4].  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to replace Reinecke’s first and second valve with a single multi-way valve for the benefit of reducing the number of parts needed in the chromatograph.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Reinecke.
	With respect to Claim 6, Reinecke discloses, further comprising a flow controller and pressure regulator [see column 2, lines 47-48] operatively coupled to the flushing-gas inlet, the flow controller and pressure regulator configured to pump a flushing gas through the second valve and the testing-gas line and into the gas-measurement device.
	Reinecke doesn’t specifically disclose that a pump is used to achieve the gas flow.  A pump is a well known in the art way to move gas and it controls the flow by regulating the pressure.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to consider using a pump in Reinecke as a pump is a well known and effective type of flow controller and pressure regulator.  
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Reinecke in view of Radd et al. (U.S. Patent No. 4,833,915, hereinafter Radd).
	With respect to Claim 19, Reinecke discloses a well-gas analysis system comprising: a sample-gas line [17]; a first valve [16] between the sample-gas line and a sample-gas outlet [vent near 27], the first valve configured to either allow or prevent gas movement between the sample-gas line and the sample- gas outlet; a gas analyzer [27] operatively coupled to a testing-gas line [26]; and a second valve  [24] between the sample-gas line, a flushing-gas inlet [where 25 enters 24], and the testing-gas line, the second valve configured to allow gas movement from one of the sample-gas line or the flushing-gas inlet to the testing-gas line.
	Reinecke does not disclose a gas trap for capturing sample gases from a well, the gas trap operatively coupled to a sample-gas line.
	Radd shows a gas trap for capturing sample gases from a well, the gas trap operatively coupled to a sample-gas line.  See abstract.
	Reinecke shows a gas chromatograph system for industrial use, see column 1, line 16 while Radd shows a downhole tool for collecting mud, and getting a sample from a gas trap connected thereto.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Reinecke’s chromatograph in Radd’s downhole tool gas sampler for the benefit of accurate gas analysis.  
	With respect to Claim 20, Radd discloses that the well-gas analysis system is configured to be implemented in a downhole tool.  See abstract.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551. The examiner can normally be reached 10 am- 6 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX T DEVITO/Examiner, Art Unit 2855                                                                                                                                                                                                        

/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855